Citation Nr: 0330766	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  97-23 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a major 
depressive disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a temporary total evaluation based on 
hospital treatment in excess of twenty-one days for a 
service-connected condition under 38 C.F.R. § 4.29 (2003).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to October 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which increased the rating for the veteran's service-
connected PTSD from 10 percent to  30 percent and denied a 
claim of a temporary total rating under the provisions of 
38 C.F.R. § 4.29 (2003).  An April 1997 RO decision 
increased the rating for PTSD to 50 percent, effective from 
the date of receipt of the reopened claim.  

The issue of entitlement to a total disability rating based 
on individual unemployability was denied in a rating 
decision dated in May 1998.  The RO did not issue a 
statement of the case until July 2003.  The Board finds no 
evidence of receipt of a timely substantive appeal regarding 
this issue to perfect it for appellate consideration.  See 
38 C.F.R. § 19.25-19.38 (2003).  The matter of whether this 
appeal was timely perfected is addressed in the remand 
appended to this decision.

The issues of entitlement to a temporary total evaluation 
based on hospital treatment in excess of twenty-one days for 
a service-connected condition under 38 C.F.R. § 4.29 (2003) 
and a rating in excess of 70 percent for the veteran's PTSD 
are also addressed in the Remand below.  As to the latter 
claim, the instant Board decision grants an increased rating 
to 70 percent for PTSD but defers consideration of whether a 
rating in excess of 70 percent is warranted pending further 
development as described in the remand appended to this 
decision.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected major depressive 
disorder is productive of severe occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for major 
depressive disorder have been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9434 (2003); 38 C.F.R. 
§ 4.132, Diagnostic Code 9209, 9405 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As the caselaw relating to the applicability of VCAA to 
claims that were filed prior to its enactment, such as the 
ones that are currently before the Board on appeal, has been 
somewhat inconsistent, a brief summary of the law follows.  
VCAA was enacted on November 9, 2000, and was subsequently 
codified, in pertinent part, at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.159 and 3.326(a) (2002).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").  In a more recent decision, Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003), the Federal Circuit, 
quoting Supreme Court precedent, noted that "congressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  As previously held in Dyment and Bernklau, 
there is nothing in the VCAA to suggest that section 3(a) was 
intended to apply retroactively.  Accordingly, applying 
Karnas to section 3(a) of the VCAA, which makes no mention of 
retroactivity, would impermissibly require its retroactive 
application.  Further, Holliday's holding that all provisions 
of the VCAA have retroactive effect is incompatible with 
Dyment and Bernklau.  While both Karnas and Holliday were not 
explicitly, but rather only implicitly, overruled in those 
cases, the Court held that "[t]oday we remove all doubt and 
overrule both Karnas and Holliday to the extent they conflict 
with the Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday are 
only overruled "to the extent they conflict with the Supreme 
Court's and our binding authority."  (Emphasis added).  In 
other words, the decisions were not, or apparently not, 
overruled outright, but rather only to the extent they 
conflict with Supreme Court and Federal Circuit precedent.  
The Board further notes that the Federal Circuit in Bernklau 
only addressed the limited matter of whether section 3(a) of 
the VCAA applies retroactively to proceedings that were 
complete before VA and were on appeal to the Veterans Claims 
Court or the Federal Circuit, and not whether applying 
section 3(a) to proceedings already commenced at the time of 
the enactment of the VCAA and still pending before the 
regional offices or the Board would constitute "retroactive" 
application of the statute.  Moreover, VAOPGCPREC 11-2000 
(Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  As 
discussed in more detail below, sufficient evidence is of 
record to grant a 70 percent rating for the veteran's 
psychiatric disorder; the remaining issues of a temporary 
total evaluation based on hospital treatment in excess of 
twenty-one days for a service-connected condition under 
38 C.F.R. § 4.29 and whether a rating in excess of 70 
percent is warranted for major a depressive disorder, which 
require additional development, are addressed in the remand 
below.  



Factual Background

The veteran was initially granted service connection for 
schizophrenia, undifferentiated type, in partial remission, 
effective April 1972.  His only service-connected disability 
is the mental disorder, which has been reclassified as major 
depressive disorder.  He was initially assigned a 10 percent 
disability rating, which as noted above has been raised by 
the RO to 50 percent, effective June 12, 1996, the date the 
veteran's current claim for an increased rating was 
received.

Recent medical records show the veteran was employed from 
1981 until 1996 with the Postal Service.  

The veteran was admitted to VA hospitalization from March 6, 
1996, through April 17, 1996.  His diagnoses were 
polysubstance abuse and depression.  The veteran's 
hospitalization consisted of a substance abuse program.  
Prior to his admission, the veteran's wife had called the 
police.  It was noted that the veteran had left the house 
and was subsequently arrested for DWI, resisting arrest, and 
assaulting an officer.  He felt depressed, upset, ashamed, 
and confused, and had come in for treatment.  The veteran 
was reported to have had a previous inpatient treatment at 
South Oaks.

In May 1996 the veteran began outpatient treatment with VA's 
Comprehensive Day Treatment Program (CDTP) in a dual track, 
substance abuse and mental health.  He was required to 
undergo treatment after being arrested for DWI, resisting 
arrest and assaulting a police officer in January 1996.  He 
was noted to just finished an inpatient substance abuse 
treatment program (SATP) in April 1996, and had been told 
not to work for six months due to anxiety and depression.  
His problems were anxiety and depression because he was 
scared of losing his job, divorce, and jail time.

Several weeks later, the veteran complained of feeling 
hopeless, helpless, overwhelmed and "flipping out."  He was 
very depressed and confused.  He reported suicidal ideation.  
He was feeling frustrated and unable to cope with stressors 
from his job, probation officer, wife and daughter.  His 
mood was anxious, angry, and depressed.  

The VA examined the veteran in July 1996 for mental 
disorders.  It does not appear the examiner reviewed the 
veteran's claims file.  At that time he was being seen in 
the VA's Comprehensive Day Treatment Program (DATP).  He was 
being maintained on Paxil and Trazodone.  The examiner 
pointed out that the veteran had a long history of substance 
abuse with alcohol and other drugs, but he had been 
abstinent for the previous six months.  The veteran had had 
numerous legal problems in the past with two DWI charges and 
multiple assault charges against him.  He was going through 
a divorce of his second wife at that time.  He had not 
worked since January 1996.  The veteran was noted to be 
alert, oriented, verbal, and in no acute distress.  His 
thinking was lucid and coherent with no evidence of a 
thought disorder.  His mood was moderately depressed.  The 
examiner diagnosed major depressive disorder, recurrent, and 
assigned a GAF score of 65.

VA next examined the veteran in January 1997.  He was noted 
to be sullen and somewhat irritable and uncooperative.  The 
veteran reported that on a daily basis he felt badly 
depressed and hopeless and could not base his life on 
anything.  He indicated that he never felt good and was 
suicidal all the time.  He had nothing to look forward to 
and was getting no relief from medication that he was 
receiving currently.  The veteran stated that he was 
anxious.  He was living in a halfway house.  The veteran 
reported that he slept poorly, was irritable, angry, and 
easily provoked.  He indicated that he had been on Depakote 
for a period of time, but had not had much benefit by way of 
reduction of his hostile and angry feelings toward other 
people.

On mental status examination, the veteran was an angry, 
irritable, sullen man who looked older than his stated age.  
He was argumentative and uncooperative in the beginning, but 
as the interview went on he did relate better, but never 
fully engaged in the interview.  The veteran treated it as 
an intrusion into his life, and not as something to 
facilitate his benefits.  His affect was constricted, and 
his mood was angry and depressed.  He had no formal thought 
disorder or psychotic symptoms.  He was fully oriented with 
adequate insight and judgment.  The diagnoses were major 
depressive disorder, severe; post-traumatic stress disorder 
(PTSD); and alcohol and substance abuse disorders, in 
remission.  His GAF was records as "about 45."

Review of the CDTP progress notes of the course of 1996 and 
1997 indicates the veteran was successful in maintaining 
sobriety and abstinence with negative random drug testing.  
However, he continued to be described as anxious, angry, and 
depressed at times.  He complained of violent nightmares in 
October 1996.  He was discharged from the program at the end 
of October 1996 because he was sent to jail for two weeks.  
He was readmitted in November 1997, and it was noted he 
maintained sobriety and abstinence.  Upon his re-admittance, 
he was noted to complain of anxiety attacks recently with 
decreased concentration, short attention span episodically, 
and PTSD symptoms, including isolation, avoidance, 
distancing himself from others emotionally, nightmares, and 
decreased sleep.  

Review of progress note forms from 1996 through 1998 from 
the Comprehensive Day Treatment program indicate that the 
veteran was generally noted to not have:  poor grooming, 
lethargy, negative attitude, agitation/restlessness, 
pressured speech, incoherent speech, 
aggressive/threatening/abusive behavior, poor impulse 
control, delusional thinking, hallucinations, impaired 
reality testing, impaired judgment, disorientation, 
dissociative states, or affective instability.  In December 
1996 he was noted to have suicidal ideation.  He complained 
of feeling increased depression and anxiety.  He denied any 
plan of suicide.

In August 1997, the VA again examined the veteran.  He 
complained of panic attacks, anxiety, rage, sleeping 
problems, nightmares, compulsive behaviors, depression, 
suspiciousness, fear of being attacked, explosiveness, poor 
memory and poor concentration for many years; especially the 
previous two years.  On examination, the veteran's mood was 
dysphoric and anxious.  The veteran denied hallucination or 
delusions, but it was noted that he was suspicious.  The 
veteran's recent memory was disturbed and his concentration 
was poor.  The diagnosis was major affective disorder, 
recurrent; PTSD, chronic; alcohol and substance abuse in 
remission.  The GAF assigned was 43.

In an October 1997 CDTP detailed progress note, he was noted 
to have successfully completed the dual diagnosis program, 
and currently was attending group therapy sessions twice a 
week for intensive work on his PTSD and depression.  He was 
also focusing upon stress and anger management training.  
His GAF was noted to be 43.  He was said to suffer intensely 
from PTSD and depression.  The examiner opined that, 
although the veteran was motivated to improve his mental 
health and worked conscientiously in therapy, it was highly 
unlikely that he would improve enough to return to work.  He 
was noted to require intensive treatment within a structured 
program.  The prognosis for return to productive functioning 
(social and occupational) was poor.

Progress notes dated in May 1998 assigned a GAF of 45.  A 
further treatment progress note, dated in August 1998, 
showed a diagnosis with a GAF of 45.  The veteran was noted 
to have been unable to work during his participation in CDTP 
and continued to be unemployable at that time.

In March 2001, the veteran was discharged from CDTP because 
he had not attended since November 2000.  He was noted to 
have been admitted in November 1996 and initially placed in 
the dual diagnosis track where he was treated for PTSD, 
schizophrenia, and polysubstance dependence.  He made good 
progress in treatment and gradually was moved into a regular 
track in the program when he was stable in his sobriety.  He 
was well connected into treatment and used the therapy well.  
He was noted to have eventually reached a plateau in 
treatment and did not progress much beyond that level.  
Depression, a sense of hopelessness, and anhedonia continued 
to plague him.  He managed to meet his obligations and was 
able to be released from his legal probation.  He was never 
able to find pleasure or joy in life or to feel close with 
other people.  His condition was improved, but he needed 
follow up in the mental health clinic.

In February 2003, the veteran was seen in the Bay Pines 
emergency room complaining of depressed mood, anxiety, and 
inability to sleep for the previous two nights.  He had 
recently moved from New York to Florida on impulse.  He 
stated that he had had suicidal ideation but no plan.  He 
had been off his medications for several months.  Upon 
admission to psychiatry, the diagnosis was depressive 
disorder, PTSD by history, and alcohol dependence in 
reported early sustained remission.  His GAF was noted to be 
45 at that time with the highest in the past year as 62.  
Over the course of the veteran's treatment, the veteran's 
symptomatology improved.  He was eventually discharged from 
hospitalization with a GAF of 62.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. 
§ 4.1, which requires that each disability be viewed in 
relation to its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for 
an increased evaluation for a service-connected disability 
is the present level of disability.  Where entitlement to 
compensation has already been established, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.

Rating Criteria

The veteran's major depressive disorder is evaluated by the 
RO as 50 percent disabling under Diagnostic Code (Code) 
9202.  During the pendency of the veteran's appeal, VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations before the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, before November 
7, 1996, the Board may apply only the previous version of 
the rating criteria.  As of November 7, 1996, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran. 

As noted above, although the issue has been certified on 
appeal as an increase for a nervous condition, the veteran 
is currently rated under 38 C.F.R. § 4.132 Diagnostic Code 
(DC) 9202 (2003) for major depressive disorder.  The Board 
notes that the current code assigned major depressive 
disorder is DC 9434.  The Board notes that regardless of the 
DC assigned, under the current criteria the veteran's mental 
disorder is rated pursuant to the General Rating Formula for 
Mental Disorders in 38 C.F.R. § 4.130 (2003).  Prior to the 
1996 changes, major depression with melancholia was assigned 
DC 9209 and rated as a psychotic disorder.  Major depression 
without melancholia was rated as a psychoneurotic disorder 
under DC 9405.

The Board notes that the RO has applied both versions of the 
regulations in determining that a rating greater than 50 
percent was not warranted.  Accordingly, the Board may 
similarly consider each version of the regulations without 
determining whether the veteran will be prejudiced thereby.  
Bernard, 4 Vet. App. at 392-94. 

Under the previous version of the rating criteria, a 
psychoneurotic disorder warranted a 50 percent rating when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was in order when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior; or when the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, DC 9405 (1996).

Under the old criteria psychotic disorders were rated as 50 
percent disabling with considerable impairment of social and 
industrial adaptability.  A 70 percent rating was assigned 
with lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  A 100 
percent rating was assigned with active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, DC 9209 (1996).

Under the amended regulations, a 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships. Finally, a 
100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9434 (2003).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no 
friends, unable to keep a job). Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person 
is in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for 
rating purposes].



Analysis

In this case, the Board finds that the rating criteria in 
effect both prior to and as of November 7, 1996 support 
entitlement to a 70 percent rating.  The issue of whether a 
rating in excess of 70 percent is warranted is addressed in 
the remand below.

The criteria applicable prior to November 7, 1996 provided a 
general rating formula for psychotic disorders and 
psychoneurotic disorders, i.e. depressive disorder with and 
without melancholia, based on the degree of incapacity or 
impairment. 38 C.F.R. § 4.132, Codes 9201-9210 (1996).  
Under those criteria the veteran's major depressive disorder 
was evaluated by the RO under DC 9209 for major depression 
with melancholia as a psychotic disorder.  For a 70 percent 
evaluation, there was required severe impairment of social 
and industrial adaptability.  A 100 percent evaluation was 
assigned where there were active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability. See 
VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33421 (2000).

Also, the provisions of 38 C.F.R. § 4.16(c) (in effect prior 
to November 7, 1996), provided that where the only 
compensable service-connected disability is a mental 
disorder assigned a 70 percent rating, and such mental 
disorder precluded a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent rating under the appropriate 
diagnostic code.

In this case, on full review of the record, the Board 
concludes that the evidence supports a 70 percent schedular 
rating for major depressive disorder under the old criteria.  
The veteran's symptomatology produces severe impairment in 
social and industrial adaptability.  The Board notes that 
the veteran has not held gainful employment since March 
1996, despite receiving regular psychiatric therapy and 
medication.  While he has other non-service-connected 
physical and mental disabilities and a history of substance 
abuse, a GAF score as low as 43 has been reported, 
indicating serious impairment in social and occupational 
functioning and an inability to keep a job.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, 
other GAF scores are clearly not consistent with 
unemployability due solely to his psychiatric impairment.  
Specifically, the most recent GAF score was noted to be 62, 
although this was upon discharge from treatment, and the GAF 
was 45 upon admission.

In view of the foregoing, the Board finds the clinical 
documentation of record is sufficient to establish that the 
manifestations of the veteran's service-connected major 
depressive disorder is productive of severe occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking, and mood.  The 
record also reflects symptoms and overall average GAF scores 
consistent with occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Thus, under the new 
or old criteria, the requirements for a 70 percent rating 
for major depressive disorder have been met.  


ORDER

A 70 percent rating for a major depressive disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The issue that remains is whether a rating in excess of 70 
percent is warranted for the veteran's major depressive 
disorder.  As noted above, the VCAA was signed into law 
during the pendency of the veteran's claim for 38 C.F.R. 
§ 4.29 benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This act introduces 
several fundamental changes into VA's adjudication process 
which impact on the veteran's claim currently on appeal.  
Under the VCAA, VA has a duty to notify a claimant of any 
specific information and evidence needed to substantiate and 
complete a claim.  Further, VA must tell a claimant what 
specific part of that evidence he must provide, and what 
specific part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, the RO failed to notify the veteran of any 
specific information and evidence needed to substantiate and 
complete his claims, including what evidence was to be 
provided by him, and what evidence VA will attempt to obtain 
for him.  

The RO should obtain any additional relevant evidence that 
may be available, to include any former employment or Social 
Security Administration records that may be available.  
38 C.F.R. § 3.159(c) (2002).

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Also, as noted in the introduction to the above decision, 
the issue of entitlement to a total disability rating based 
on individual unemployability was denied in a rating 
decision dated in May 1998.  The RO did not issue a 
statement of the case until July 2003.  The Board finds no 
evidence of receipt of a timely substantive appeal regarding 
this issue to perfect it for appellate consideration.  See 
38 C.F.R. § 19.25-19.38 (2003).  The law provides that 
"questions as to timeliness or adequacy of response shall be 
determined by the Board of Veterans' Appeals."  38 U.S.C.A. 
§ 7105 (West. 2002).  However, it must first consider 
whether doing so in the first instance is prejudicial to the 
appellant.  Cf. Marsh v. West, 11 Vet. App. 468, 470-72 
(1998); see also Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 9-99 (August 18, 1999).  As this case must be 
remanded to comply with due process of law pursuant to VCAA, 
the Board will also request the RO to provide notice to the 
veteran that he may submit argument or evidence on the 
question of whether he submitted a timely and adequate 
substantive appeal, perfecting his appeal of his TDIU claim.




Accordingly, this case is remanded for the following 
actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim for service connection for 
hypertension of the impact of the 
notification requirements on his claim.  
The veteran must be notified that he has 
one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

3.  The RO must also provide notice to 
the veteran that he may submit argument 
or evidence on the question of whether 
he submitted an adequate and timely 
substantive appeal perfecting his appeal 
of his TDIU claim.

4.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claims on appeal should be reviewed with 
consideration of all of the evidence 
added to the record since the last 
Supplemental Statement of the Case (SOC) 
was issued.

5.  If any benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, 
which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the last SSOC.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



